Exhibit 10.17
 
AMENDMENT
TO THE
MARTEN TRANSPORT, LTD.
2005 STOCK INCENTIVE PLAN




Pursuant to the retained power to amend contained in Section 18 of the plan
restatement entitled “Marten Transport, Ltd. 2005 Stock Incentive Plan” (the
“Plan”), and by resolution of the Board on August 17, 2010, the Plan is amended
as follows.
 
1.             Section 9 of the Plan is amended and restated effective August
17, 2010, to read as follows:
 
“9.           Performance Unit Awards.
 
An Eligible Recipient may be granted one or more Performance Unit Awards under
the Plan, and such Performance Unit Awards will be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion.  The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the payment, issuance, retention and/or vesting of such Performance
Unit Awards as it deems appropriate, including, without limitation, (i) the
achievement of one or more of Performance Criteria; and/or that (ii) the
Participant remain in the continuous employ or service of the Company or a
Subsidiary for a certain period.  Payment of a Performance Unit Award will be
made to the Participant within two and one-half months following the end of the
Participant’s tax year during which receipt of the Performance Unit Award is no
longer subject to a ‘substantial risk of forfeiture’ within the meaning of
Section 409A of the Code, except to the extent that (i) an Eligible Recipient
has properly elected to defer income that may be attributable to a Performance
Unit Award under a Company deferred compensation plan or arrangement, or (ii)
the Committee requires that income that may be attributable to the Performance
Unit Award be credited to and paid under a Company deferred compensation plan or
arrangement.”
 
2.             Section 17 of the Plan is amended and restated to read as
follows:
 
“17.         Section 409A of the Code.
 
     “It is intended that the Plan and all Incentive Awards hereunder be issued
and administered in a manner that will cause such Incentive Awards to not be
treated as deferred compensation subject to the requirements of Section 409A of
the Code, except to the extent that (i) an Eligible Recipient has properly
elected to defer income that may be attributable to an Incentive Award under a
Company deferred compensation plan or arrangement, or (ii) the Committee
requires that income that may be attributable to an Incentive Award be credited
to and paid under a Company deferred compensation plan or arrangement.”